Name: Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels
 Type: Directive
 Subject Matter: organisation of work and working conditions;  maritime and inland waterway transport;  health;  organisation of transport
 Date Published: 1992-04-30

 Avis juridique important|31992L0029Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels Official Journal L 113 , 30/04/1992 P. 0019 - 0036 Finnish special edition: Chapter 5 Volume 5 P. 0106 Swedish special edition: Chapter 5 Volume 5 P. 0106 COUNCIL DIRECTIVE 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vesselsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 118a thereof, Having regard to the proposal from the Commission(1) , drawn up after consultation with the Advisory Committee on Safety, Hygiene and Health Protection at Work, In cooperation with the European Parliament(2) , Having regard to the Opinion of the Economic and Social Committee(3) , Whereas the Commission communication on its programme concerning safety, hygiene and health at work(4) envisages measures to ensure medical treatment at sea; Whereas the safety and health of workers on board a vessel, which constitutes a workplace involving a wide range of risks, bearing in mind, inter alia, its geographical isolation, where appropriate, require special attention; Whereas vessels should have adequate medical supplies, kept in good order and checked at regular intervals, so that workers can obtain the necessary medical treatment at sea; Whereas, in order to ensure appropriate medical treatment at sea, training and information of seafarers should be encouraged as regards the use of medical supplies; Whereas the use of long-distance medical-consultation methods constitutes an efficient way of contributing to the protection of the safety and health of workers, HAS ADOPTED THIS DIRECTIVE: Article 1 Definitions For the purposes of this Directive, the following terms shall have the following meanings: (a) vessel: any vessel flying the flag of a Member State or registered under the plenary jurisdiction of a Member State, seagoing or estuary-fishing, publicly or privately owned, excluding: - inland navigation vessels, - warships, - pleasure boats used for non-commercial purposes and not manned by professional crews, - tugs operating in harbour areas. Vessels shall be classed in three categories in accordance with Annex I; (b) worker: any person carrying out an occupation on board a vessel, including trainees and apprentices, but excluding port pilots and shore personnel carrying out work on board a vessel at the quayside; (c) Owner: the registered owner of a vessel unless that vessel has been chartered by demise or is managed, either wholly or in part, by a natural or legal person other than the registered owner under the terms of a management agreement; in that case the owner shall be construed as the demise charterer or natural or legal person managing the vessel as appropriate; (d) medical supplies: medicines, medical equipment and antidotes, a non-exhaustive list of which is given in Annex II; (e) antidote: a substance used to prevent or treat a harmful effect or effects, direct or indirect, of one or more substances included on the list of dangerous substances in Annex III. Article 2 Medicines and medical equipment - Sick-bay - Doctor Each Member State shall take the measures necessary to ensure that: 1. (a) every vessel flying its flag or registered under its plenary jurisdiction always carries on board medical supplies which meet at least, in terms of quality, the specifications of Annex II sections I and II for the category of vessel to which it belongs; (b) the quantities of medicinal products and medical equipment to be carried depend on the nature of the voyage - in particular ports of call, destination, duration - the type or types of work to be carried out during the voyage, the nature of the cargo and the number of workers; (c) the content of the medicines and medical equipment included in the medical supplies shall be detailed on a checklist corresponding at least to the general framework laid down in Annex IV, sections A, B and C II 1 and II 2; 2. (a) for each of its life-rafts and life-boats, every vessel flying its flag or registered under its plenary jurisdiction carries a watertight medicine chest at least containing the medical supplies specified in Annex II, sections I and II, for category C vessels; (b) the content of these chests is also detailed on the checklist referred to in paragraph 1 (c); 3. every vessel flying its flag or registered under its plenary jurisdiction, of more than 500 gross registered tonnes, with a crew of 15 or more workers and engaged on a voyage of more than three days, has a sick-bay in which medical treatment can be administered under satisfactory material and hygienic conditions; 4. every vessel flying its flag or registered under its plenary jurisdiction, with a crew of 100 or more workers and engaged on an international voyage of more than three days, has a doctor responsible for the medical care of the workers on board. Article 3 Antidotes Each Member State shall take the measures necessary to ensure that: 1. any vessel flying its flag or registered under its plenary jurisdiction and carrying any of the dangerous substances listed in Annex III carries on board medical supplies including at least the antidotes listed in Section III of Annex II; 2. any ferry-type vessels flying its flag or registered under its plenary jurisdiction, whose conditions of operation do not always allow it to know well enough in advance the nature of the dangerous substances being transported, has on board medical supplies including at least the antidotes listed in section III of Annex II. However, on a regular where the crossing is due to last less than two hours, the antidotes may be limited to those which have to be administered in cases of extreme emergency within a period of time not exceeding the normal duration of the crossing; 3. the contents of the medical supplies, as regards antidotes, shall be detailed on a check list corresponding at least to the general framework laid down in Annex IV, sections A, B and C, II 3. Article 4 Allocation of responsibilities Each Member State shall take the measures necessary to ensure that: 1. (a) the provision and replenishment of the medical supplies of any vessel flying its flag or registered under its plenary jurisdiction are undertaken on the exclusive responsibility of the owner, without any expense to the workers; (b) the management of the medical supplies is placed under the responsibility of the captain of the vessel; he may, without prejudice to this responsibility, delegate the use and maintenance of the medical supplies to one or more workers specially designated by reason of their competence; 2. the medical supplies are maintained in good condition and replenished and/or replaced as soon as possible, and in every case as a priority part of normal revictualling procedures; 3. in an emergency established by the captain as far as possible after having obtained a medical opinion, the required medicines, medical equipment and antidotes which are not available on board are made available as soon as possible. Article 5 Information and training Each Member State shall take the measures necessary to ensure that: 1. medical supplies are accompanied by one or more guides to their use, including instructions for use of at least the antidotes required in Annex II section III; 2. all persons receiving professional maritime training and intending to work on board ship have been given basic training in the medical and emergency measures to be taken immediately in the event of an accident or serious medical emergency; 3. the captain and any worker or workers to whom he delegates the use of the medical supplies pursuant to Article 4 (1) (b) have received special training updated periodically, at least every five years, taking into account the specific risks and needs connected with the different categories of vessel and in accordance with the general guidelines set out in Annex V. Article 6 Medical consultations by radio 1. To ensure better emergency treatment for workers, each Member State shall take the measures necessary to ensure that: (a) one or more centres are designated to provide workers with free medical advice by radio; (b) some of the doctors providing their services for the radio consultation centres have been trained in the special conditions prevailing on board ship. 2. In order to optimize the advice given, the radio consultation centres may keep personal medical records, with the agreement of the workers concerned. Such records shall remain confidential. Article 7 Inspection 1. Each Member State shall take the measures necessary to ensure that a competent person or a competent authority carries out an annual inspection to check that on board all vessels flying its flag: - the medical supplies meet the minimum requirements of this Directive; - the checklist provided for in Article 2 (1) (c) confirms that the medical supplies comply with those minimum requirements; - the medical supplies are correctly stored; - any expiry dates have been respected. 2. Inspections of the medical supplies stored on life-rafts shall be carried out in the course of those life-rafts' annual maintenance. Those inspections may exceptionally be postponed for up to five months. Article 8 Committee 1. With a view to the strictly technical adaption of the Annexes to this Directive in the light of technical progress or changes in international regulations or specifications and new findings in this field, the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 9 Final provisions 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1994. They shall forthwith inform the Commission thereof. When Member States adopt these measures, such measures shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they have already adopted or which they adopt in the field governed by this Directive. 3. Member States shall report to the Commission every five years on the implementation of this Directive, giving the views of the two sides of industry. The Commission shall inform the European Parliament, the Council, the Economic and Social Committee and the Advisory Committee for Safety, Hygiene and Health at Work thereof. 4. The Commission shall report at least every five years to the European Parliament, the Council and the Economic and Social Committee on the implementation of this Directive, taking into account paragraphs 1, 2 and 3. Article 10 This Directive is addressed to the Member States. Done at Brussels, 31 March 1992. For the Council The President Vitor MARTINS (1) OJ No C 183, 24. 7. 1990, p. 6 and OJ No C 74, 20. 3. 1991, p. 11. (2) OJ No C 48, 25. 2. 1991, p. 154 and OJ No C 326, 16. 12. 1991, p. 72. (3) OJ No C 332, 31. 12. 1990, p. 165. (4) OJ No C 28, 3. 2. 1988, p. 3. ANNEX I CATEGORIES OF VESSELS (Article 1 (a)) A. Sea-going or sea-fishing vessels, with no limitation on length of trips. B. Sea-going or sea-fishing vessels making trips of less than 150 nautical miles from the nearest port with adequate medical equipment(1) . C. Harbour vessels, boats and craft staying very close to shore or with no cabin accommodation other than a wheelhouse. (1) Category B shall be extended to sea-going or sea-fishing vessels which make trips of less than 175 nautical miles from the nearest port with adequate medical equipment and which remain continuously within range of helicopter rescue services. To this end, each Member State shall forward up-to-date information on the areas in which routine helicopter rescue services are provided, and the circumstances in which they operate: (a) to the other Member States and the Commission; and (b) to the captains of vessels flying its flag or registered under its plenary jurisdiction who are, or are likely to be, concerned by application of the first subparagraph of this footnote; the information shall be forwarded in the most appropriate way, for example through radio-consultation centres, rescue coordination centres or coastal radio stations. ANNEX II MEDICAL SUPPLIES (NON-EXHAUSTIVE LIST) (Article 1 (d)) I. MEDICINES Categories of vessels 1. Cardiovascular (a) Cardio-circulatory analeptics - SympathomimeticsÃ Ã  (b) Anti-angina preparationsÃ Ã Ã  (c) DiureticsÃ Ã  (d) Anti-haemorrhagics including uterotonics if there are women on boardÃ Ã Ã  (e) Anti-hypertensiveÃ  2. Gastro-intestinal system (a) Medicines for gastric and duodenal disorders - Histamine H2 receptor anti-ulcer antagonistsÃ  - Anti-acid mucous dressingsÃ Ã  (b) Anti-emeticsÃ Ã Ã  (c) Lubricant laxativesÃ  (d) Anti-diarrhoealsÃ Ã Ã  (e) Intestinal antisepticsÃ Ã  (f) Haemorrhoid preparationsÃ Ã  3. Analgesics and anti-spasmodics (a) Analgesics, anti-pyretics and anti-inflammatory preparationsÃ Ã Ã  (b) Powerful analgesicsÃ Ã  (c) SpasmolyticsÃ Ã  4. Nervous system (a) AnxiolyticsÃ Ã  (b) NeurolepticsÃ Ã  (c) Seasickness remediesÃ Ã Ã  (d) Anti-epilepticsÃ  5. Anti-allergics and anti-anaphylactics (a) H1 Anti-histaminicsÃ Ã  (b) Injectable glucocorticoidsÃ Ã  6. Respiratory system (a) Bronchiospasm preparationsÃ Ã  (b) Anti-tussivesÃ Ã  (c) Medicines used for colds and sinusitisÃ Ã  Categories of vessels 7. Anti-infection (a) Antibiotics (at least two families)Ã Ã  (b) Anti-bacterial sulphamideÃ Ã  (c) Urinary antisepticsÃ  (d) Anti-parasiticsÃ Ã  (e) Intestinal anti-infectivesÃ Ã  (f) Anti-tetanus vaccines and immunoglobulinsÃ Ã  8. Compounds promoting rehydration, caloric intake and plasma expansionÃ Ã  9. Medicines for external use (a) Skin medicines - Antiseptic solutionsÃ Ã Ã  - Antibiotic ointmentsÃ Ã  - Anti-inflammatory and analgesic ointmentsÃ Ã  - Anti-mycotic skin creamsÃ  - Burn preparationsÃ Ã Ã  (b) Eye medicines - Antibiotic dropsÃ Ã  - Antibiotic and anti-inflammatory dropsÃ Ã  - Anaesthetic dropsÃ Ã  - Hypotonic myotic dropsÃ Ã  (c) Ear medicines - Antibiotic solutionsÃ Ã  - Anaesthetic and anti-inflammatory solutionsÃ Ã  (d) Medicines for oral and throat infections - Antibiotic or antiseptic mouthwashesÃ Ã  (e) Local anaesthetics - Local anaesthetics using freezingÃ  - Local anaesthetics given by subcutaneous injectionÃ Ã  - Dental anaesthetic and antiseptic mixturesÃ Ã  II. MEDICAL EQUIPMENT Categories of vessels 1. Resuscitation equipment - Manual resuscitation applianceÃ Ã  - Appliance for the administration of oxygen with pressure-reducing valve such that ship's industrial oxygen can be used, or oxygen containerÃ Ã (1) - Mechanical aspirator to clear upper respiratory passagesÃ Ã  - Cannula for mouth-to-mouth resuscitationÃ Ã Ã  2. Dressing and suturing equipment - Disposable suture stapler or suture kit with needlesÃ Ã  - Adhesive elastic bandageÃ Ã Ã  - Gauze stripsÃ  - Tubular gauze for finger bandagesÃ  - Sterile gauze compressesÃ Ã Ã  - Cotton woolÃ Ã  - Sterile sheet for burns victimsÃ Ã  - Triangular slingÃ Ã  - Disposable polyethylene glovesÃ Ã Ã  - Adhesive dressingsÃ Ã Ã  - Sterile compression bandagesÃ Ã Ã  - Adhesive sutures or zinc oxide bandagesÃ Ã Ã  - Non-absorbable sutures with needlesÃ  - Vaseline gauzeÃ Ã  3. Instruments - Disposable scalpelsÃ  - Stainless-steel instrument boxÃ Ã  - ScissorsÃ Ã  - Dissecting forcepsÃ Ã  - Haemostatic clampsÃ Ã  - Needle forcepsÃ  - Disposable razorsÃ  4. Examination and monitoring equipment - Disposable tongue depressorsÃ Ã  - Reactive strips for urine analysisÃ  - Temperature chartsÃ  - Medical evacuation sheetsÃ Ã  - StethoscopeÃ Ã  - Aneroid sphygmomanometerÃ Ã  - Standard medical thermometerÃ Ã  - Hypothermic thermometerÃ Ã  (1) Under the conditions of use prescribed by national laws and/or practices. Categories of vessels 5. Equipment for injection, perfusion, puncture and catheterization - Bladder drainage instrumentsÃ  - Rectal drip setÃ  - Disposable filter infusorÃ  - Urine drainage bagÃ  - Disposable syringes and needlesÃ Ã  - CatheterÃ  6. General medical equipment - BedpanÃ  - Hot-water bottleÃ  - Urine bottleÃ  - Ice bagÃ  7. Immobilization and setting equipment - Malleable finger splintÃ Ã  - Malleable forearm and hand splintÃ Ã  - Inflatable splintÃ Ã  - Thigh splintÃ Ã  - Collar for neck immobilizationÃ Ã  - Thomas splint or dimple mattressÃ  8. Disinfection, disinsectization and prophylaxis - Water-disinfection compoundÃ  - Liquid insecticideÃ - Powder insecticideÃ  III. ANTIDOTES 1. Medicines - General - Cardio-vascular - Gastro-intestinal system - Nervous system - Respiratory system - Anti-infective - For external use 2. Medical equipment - Necessary for the administration of oxygen (including maintenance requisites) Note For the detailed implementation of Section III, Member States may refer to the IMO Medical First Aid Guide for use in accidents involving dangerous goods (MFAG) contained in the 1990 consolidated edition of the IMO International Maritime Dangerous Goods Code. Any adaptation of Section III in implementation of Article 8 may take account, inter alia, of any updating of the MFAG. ANNEX III DANGEROUS SUBSTANCES (Article 1 (e) and Article 3 (1)) The substances listed in this Annex are to be taken into account in whatever form they are carried on board, including the form of waste or cargo residues. - Explosive substances and objects, - Gases: compressed, liquified or dissolved under pressure, - Inflammable liquids, - Inflammable solids, - Substances liable to spontaneous combustion, - Substances which, on contact with water, give off inflammable gases, - Combustible substances, - Organic peroxides, - Toxic substances, - Infectious substances, - Radioactive substances, - Corrosive substances, - Various dangerous substances, i.e. any other substances which experience has shown, or may show, to be dangerous, so that the provisions of Article 3 need to be applied. Note For the detailed implementation of this Annex, Member States may refer to the 1990 consolidated edition of the IMO International Maritime Dangerous Goods Code. Any adaptation of this Annex in implementation of Article 8 may take account, inter alia, of any updating of the IMO International Maritime Dangerous Goods Code. ANNEX IV GENERAL FRAMEWORK FOR THE INSPECTION OF VESSELS' MEDICAL SUPPLIES (Article 2 (1) (c), Article 3 (3)) SECTION A. CATEGORY A VESSELS I. Details of the vessel Name: . Flag: . Home port: . II. Medical supplies 1. MEDICINE 1.1. Cardiovascular (a) Cardio-circulatory analeptics - Sympathomimetics000 (b) Anti-angina preparations000 (c) Diuretics000 (d) Anti-haemorrhagics including uterotonics if there are women on board000 (e) Anti-hypertensive000 1.2. Gastro-intestinal system (a) Medicines for gastric and duodenal disorders - Histamine H2 receptor anti-ulcer antagonists000 - Anti-acid mucous dressings000 (b) Anti-emetics000 (c) Lubricant laxatives000 (d) Anti-diarrhoeals000 (e) Intestinal antiseptics000 (f) Haemorrhoid preparations000 1.3. Analgesics and anti-spasmodics (a) Analgesics, anti-pyretics and anti-inflammatory preparations000 (b) Powerful analgesics000 (c) Spasmolytics000 1.4. Nervous system (a) Anxiolytics000 (b) Neuroleptics000 (c) Seasickness remedies000 (d) Anti-epileptics000 1.5. Anti-allergics and anti-anaphylactics (a) H1 Anti-histaminics000 (b) Injectable glucocorticoids000 1.6. Respiratory system (a) Bronchiospasm preparations000 (b) Anti-tussives000 (c) Medicines used for colds and sinusitis000 1.7. Anti-infection (a) Antibiotics (at least two families)000 (b) Anti-bacterial sulphamide000 (c) Urinary antiseptics000 (d) Anti-parasitics000 (e) Intestinal anti-infectives000 (f) Anti-tetanus vaccines and immunoglobulins000 1.8. Compounds promoting rehydration, caloric intake and plasma expansion000 1.9. Medicines for external use (a) Skin medicines - Antiseptic solutions000 - Antibiotic ointments000 - Anti-inflammatory and analgesic ointments000 - Anti-mycotic skin creams000 - Burn preparations000 (b) Eye medicines - Antibiotic drops000 - Antibiotic and anti-inflammatory drops000 - Anaesthetic drops000 - Hypotonic myotic drops000 (c) Ear medicines - Antibiotic solutions000 - Anaesthetic and anti-inflammatory solutions000 (d) Medicines for oral and throat infections - Antibiotic or antiseptic mouthwashes000 (e) Local anaesthetics - Local anaesthetics using freezing000 - Local anaesthetics given by subcutaneous injection000 - Dental anaesthetic and antiseptic mixtures000 2. MEDICAL EQUIPMENT 2.1. Resuscitation equipment - Manual resuscitation appliance000 - Appliance for the administration of oxygen with pressure-reducing valve such that ship's industrial oxygen can be used, or oxygen container000 - Mechanical aspirator to clear upper respiratory passages000 - Cannula for mouth-to-mouth resuscitation000 2.2. Dressing and suturing equipment - Disposable suture stapler or suture kit with needles000 - Adhesive elastic bandage000 - Gauze strips000 - Tubular gauze for finger bandages000 - Sterile gauze compresses000 - Cotton wool000 - Sterile sheet for burns victims000 - Triangular sling000 - Disposable polyethylene gloves000 - Adhesive dressings000 - Sterile compression bandages000 - Adhesive sutures or zinc oxide bandages000 - Non-absorbable sutures with needles000 - Vaseline gauze000 2.3. Instruments - Disposable scalpels000 - Stainless-steel instrument box000 - Scissors000 - Dissecting forceps000 - Haemostatic clamps000 - Needle forceps000 - Disposable razors000 2.4. Examination and monitoring equipment - Disposable tongue depressors000 - Reactive strips for urine analysis000 - Temperature charts000 - Medical evacuation sheets000 - Stethoscope000 - Aneroid sphygmomanometer000 - Standard medical thermometer000 - Hypothermic thermometer000 2.5. Equipment for injection, perfusion, puncture and catheterization - Bladder drainage instruments000 - Rectal drip set000 - Disposable filter infusor000 - Urine drainage bag000 - Disposable syringes and needles000 - Catheter000 2.6. General medical equipment - Bedpan000 - Hot-water bottle000 - Urine bottle000 - Ice bag000 2.7. Immobilization and setting equipment - Malleable finger splint000 - Malleable forearm and hand splint000 - Inflatable splint000 - Thigh splint000 - Collar for neck immobilization000 - Thomas splint or dimple mattress000 2.8. Disinfection, disinsectization and prophylaxis - Water-disinfection compound000 - Liquid insecticide000 - Powder insecticide000 3. ANTIDOTES 3.1. General000 3.2. Cardio-vascular000 3.3. Gastro-intestinal system000 3.4. Nervous system000 3.5. Respiratory system000 3.6. Anti-infective000 3.7. For external use000 3.8. Other000 3.9. Necessary for the administration of oxygen000 Venue and date: . Captain's signature: . Approval of the competent person or authority: . SECTION B. CATEGORY B VESSELS I. Details of the vessel Name: . Flag: . Home port: . II. Medical supplies 1. MEDICINE 1.1. Cardiovascular (a) Cardio-circulatory analeptics - Sympathomimetics000 (b) Anti-angina preparations000 (c) Diuretics000 (d) Anti-haemorrhagics including uterotonics if there are women on board000 1.2. Gastro-intestinal system (a) Medicines for gastric and duodenal disorders - Anti-acid mucous dressings000 (b) Anti-emetics000 (c) Anti-diarrhoeals000 (d) Intestinal antiseptics000 (e) Haemorrhoid preparations000 1.3. Analgesics and anti-spasmodics (a) Analgesics, anti-pyretics and anti-inflammatory preparations000 (b) Powerful analgesics000 (c) Spasmolytics000 1.4. Nervous system (a) Anxiolytics000 (b) Neuroleptics000 (c) Seasickness remedies000 1.5. Anti-allergics and anti-anaphylactics (a) H1 Anti-histaminics000 (b) Injectable glucocorticoids000 1.6. Respiratory system (a) Bronchiospasm preparations000 (b) Anti-tussives000 (c) Medicines used for colds and sinusitis000 1.7. Anti-infection (a) Antibiotics (at least two families)000 (b) Anti-bacterial sulphamide000 (c) Anti-parasitics000 (d) Intestinal anti-infectives000 (e) Anti-tetanus vaccines and immunoglobulins000 1.8. Compounds promoting rehydration, caloric intake and plasma expansion000 1.9. Medicines for external use (a) Skin medicines - Antiseptic solutions000 - Antibiotic ointments000 - Anti-inflammatory and analgesic ointments000 - Burn preparations000 (b) Eye medicines - Antibiotic drops000 - Antibiotic and anti-inflammatory drops000 - Anaesthetic drops000 - Hypotonic myotic drops000 (c) Ear medicines - Antibiotic solutions000 - Anaesthetic and anti-inflammatory solutions000 (d) Medicines for oral and throat infections - Antibiotic or antiseptic mouthwashes000 (e) Local anaesthetics - Local anaesthetics given by subcutaneous injection000 - Dental anaesthetic and antiseptic mixtures000 2. MEDICAL EQUIPMENT 2.1. Resuscitation equipment- Manual resuscitation appliance000 - Appliance for the administration of oxygen with pressure-reducing valve such that ship's industrial oxygen can be used, or oxygen container000 - Mechanical aspirator to clear upper respiratory passages000 - Cannula for mouth-to-mouth resuscitation000 2.2. Dressing and suturing equipment - Disposable suture stapler or suture kit with needles000 - Adhesive elastic bandage000 - Sterile gauze compresses000 - Cotton wool000 - Sterile sheet for burns victims000 - Triangular sling000 - Disposable polyethylene gloves000 - Adhesive dressings000 - Sterile compression bandages000 - Adhesive sutures or zinc oxide bandages000 - Vaseline gauze000 2.3. Instruments - Stainless-steel instrument box000 - Scissors000 - Dissecting forceps000 - Haemostatic clamps000 2.4. Examination and monitoring equipment - Disposable tongue depressors000 - Medical evacuation sheets000 - Stethoscope000 - Aneroid sphygmomanometer000 - Standard medical thermometer000 - Hypothermic thermometer000 2.5. Equipment for injection, perfusion, puncture and catheterization - Disposable syringes and needles000 2.6. Immobilization and setting equipment - Malleable finger splint000 - Malleable forearm and hand splint000 - Inflatable splint000 - Thigh splint000 - Collar for neck immobilization000 3. ANTIDOTES 3.1. General000 3.2. Cardio-vascular000 3.3. Gastro-intestinal system000 3.4. Nervous system000 3.5. Respiratory system000 3.6. Anti-infective000 3.7. For external use000 3.8. Other000 3.9. Necessary for the administration of oxygen000 Venue and date: . Captain's signature: . Authorization by competent person or authority: . SECTION C. CATEGORY C VESSELS I. Details of the vessel Name: . Flag: . Home port: . II. Medical supplies 1. MEDICINE 1.1. Cardiovascular (a) Anti-angina preparations000 (b) Anti-haemorrhagics including uterotonics if there are women on board000 1.2. Gastro-intestinal system (a) anti-emetics000 (b) anti-diarrhoeals000 1.3. Analgesics and anti-spasmodics - Analgesics, anti-pyretics and anti-inflammatory preparations000 1.4. Nervous system - Seasickness remedies000 1.5. Medicines for external use - Skin medicines - Antiseptic solutions000 - Burn preparations000 2. MEDICAL EQUIPMENT 2.1. Resuscitation equipment - Cannula for mouth-to-mouth resuscitation000 2.2. Dressing and suturing equipment - Adhesive elastic bandage000 - Sterile gauze compresses000 - Disposable polyethylene gloves000 - Adhesive dressings000 - Sterile compression bandages000 - Adhesive sutures or zinc oxide bandages000 3. ANTIDOTES 3.1. General000 3.2. Cardio-vascular000 3.3. Gastro-intestinal system000 3.4. Nervous system000 3.5. Respiratory system000 3.6. Anti-infective000 3.7. For external use000 3.8. Other000 3.9. Necessary for the administration of oxygen000 Venue and date: . Captain's signature: . Authorization of the competent person or authority: . ANNEX V MEDICAL TRAINING OF THE CAPTAIN AND DESIGNATED WORKERS (Article 5 (3)) I. 1. Basic understanding of physiology, symptomatology and therapeutics. 2. Elements of preventive medicine, notably individual and collective hygiene, and elements of possible prophylactic measures. 3. Ability to perform basic types of treatment and supervise emergency disembarkation at sea. Person responsible for treatment aboard category A vessels should if possible receive their practical training in hospitals. 4. Detailed knowledge of how to use the various remote medical consultation facilities. II. This training should take account of the programmes of instruction detailed in relevant recent international documents.